            Case 2:19-cv-00299-SMJ                  ECF No. 72           filed 02/02/21     PageID.723 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                          Feb 02, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                     MICHAEL ROBINS,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-0299-SMJ
                                                                     )
               CITY OF EAST WENATCHEE,                               )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: the Plaintiff, MICHAEL ROBINS, recover from the Defendant, CITY OF EAST WENATCHEE, the amount of
u
              SEVENTY-FIVE THOUSAND dollars ($75,000) (inclusive of all costs and reasonable attorney fees and prejudgment
              interest), plus post judgment interest at the rate of 0.1% per annum. Judgment is entered in favor of Plaintiff and against
              Defendant accordingly.


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Salvador Mendoza, Jr.
      Pursuant to Defendant's Fed. R. Civ. P.68 offer of judgment and Plaintiff's acceptance of the same.


Date: 2/2/2021                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
